DETAILED ACTION

1.	This is the first action relating to U.S. Application Serial No. 16/831,250 filed on March 26, 2020.  Currently claims 1-20 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claims 1-3, 12, 13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0372437 A1 to KIM et al. (hereinafter “KIM”).
Regarding claims 1 and 18-20, KIM teaches a system and the method for package delivery (see abstract) which includes a plurality of storage spaces (or slots) 342 on a delivery vehicle (see figures 2, 3, and paragraphs 0066 and 0089); and the barcode on the item 305 is a delivery information on the package and the storage location is also scanned for stowing or retrieving the item in the location (see paragraph 0067 and 0084); and for the order items for the order is associated and storage location are also assigned and associated (see paragraph 0008 and 0070); and the user is notified through the user device a storage location identifier (or container identifier) for the items for the order (see paragraph 0008).
Regarding claim 2, the user is required to log in to a network or the system (see paragraphs 0050 and 0052) which is an authentication system, and the user is configured to see assigned processes and articles. 
Regarding claim 3, the item and storage location for the items are linked (see paragraph 0070) using the order identifier 305.
Regarding claims 12 and 13, see the description for claim above. The system is better illustrated in figure 1A comprising various sub systems including computer and user’s mobile device (see figure 1A and paragraph 0022).  The software for various system are also required for the system (see paragraph 0024).     
.  

Allowable Subject Matter
7.	Claims 4-11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a delivery method and a package storage system.  The delivery method comprises receiving from a scanner delivery information of the package; storing slot information for the package is stored and delivery information of the package; determining a specific package to be withdrawn from the plurality of packages and outputting a notification to identify the slot that stores the specific package to be withdrawn; and identifying the slot from among the plurality of slots is based on detection data obtained from a sensor that is installed within the sensor (limitation of claim 4). Such a method is neither disclosed nor suggested by the cited references.  The limitations raised in other objected claims are also allowable.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
August 11, 2021